UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7817


KIRK L. ANDERSON,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:13-cv-00528-JAG)


Submitted:   April 23, 2015                 Decided:   April 28, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kirk L. Anderson, Appellant Pro Se.   Steven Andrew Witmer,
Senior Assistant Attorney General, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kirk L. Anderson seeks to appeal the district court’s order

dismissing as untimely his 28 U.S.C. § 2254 (2012) petition.

The order is not appealable unless a circuit justice or judge

issues      a      certificate        of       appealability.            28     U.S.C.

§ 2253(c)(1)(A) (2012).          A certificate of appealability will not

issue     absent     “a    substantial     showing      of     the    denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,     537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                        Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Anderson has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                  We dispense with oral

argument because the facts and legal contentions are adequately



                                           2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3